DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/3/2022 has been entered.

Drawings
The drawings are objected to because the number shown on Fig. 4 is hard to read because drawing highlight numbers in certain area.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 3 is objected to because of the following informalities:  
Claim 3 line 2 should be “the touch panel”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1, 3, 4, 7 – 13, 16 – 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites “determining whether the touch position is at an edge of the touch panel based on a distance from a peak point of the touch to the edge, wherein the peak point is determined according to a difference data which is calculated between the touch detection data and reference data,”.
Applicant pointed out support on [0007] [0041]. 
[0007] discloses “Preferably, the step of determining a touch position on a touch panel in accordance with touch detection data includes: calculating difference data between the touch detection data and reference data; and when the difference data has a difference data point greater than a first preset value, determining that the touch occurs; and determining a peak point in the difference data”.
[0007] discloses the step of determining a touch position on a touch panel in accordance with touch detection data includes:
calculating difference data between the touch detection data and reference data;
when the difference data has a difference data point greater than a first preset value, determining that the touch occurs; and 
determining a peak point in the difference data”.
[0007] discloses 3 steps of determining a touch position on a touch panel. 
[0007] does not disclose anything related to “touch position is at an edge of the touch panel”.
Further, [0007] discloses 3 steps of determining a touch position on a touch panel. 
Step 1: calculating difference data between the touch detection data and reference data;
Step 2: when the difference data has a difference data point greater than a first preset value, determining that the touch occurs; and 
Step 3: determining a peak point in the difference data”.
Amended limitation of claim 1 does not have 3 steps of determining a touch position on a touch panel. 
	Therefore, amend limitation is different from [0007].
	Thus, claim 1 raised new matter issue. 
Claims 3, 4, 7 – 13, 16 – 18 have same issue because of claim dependency.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 4, 7 – 13, 16 – 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the touch to the edge” in line 5.
The language “the touch” is unclear refers to “the touch position” or “the touch panel”.
Claim 1 line 13 has same issue.
Claim 1 recites “determining whether the touch position is at an edge of the touch panel based on a distance from a peak point of the touch to the edge, wherein the peak point is determined according to a difference data which is calculated between the touch detection data and reference data,”.
Claim is unclear what is considered as “a distance from a peak point of the touch to the edge”.
Claim 1 recites “if a number of rows occupied by touch area is greater than the first preset length threshold and a number of columns occupied by the touch area is less than the first preset width threshold;”
The term “a number of rows“ means one row, two rows, three rows.
The unit to measure length is inch, inches, centimeter (cm).
The unit to measure “first preset length threshold” is inch, inches, centimeter (cm).
Claim is unclear how to compare “number of rows” and “length”.
For example, it is unclear how to compare “three rows” and 10 inches. 
The term to compare “a number of columns occupied by the touch area” has same issue.
Therefore, claim boundary is indefinite. 
Claims 3, 4, 7 – 13, 16 – 18 have same issue because of claim dependency.

The term “certain value” in claim 1 is a relative term which renders the claim indefinite. The term “certain value” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 7 – 13,16 - 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (U.S. Patent Publication 20190258380 A1 filed 9/22/2017) in view of Dao et al. (U.S. Patent Publication 20120287076 A1 Assignee: Motorolla Mobility, filed 5/12/2011).

    PNG
    media_image1.png
    656
    519
    media_image1.png
    Greyscale

Regarding claim 1, In view of 35 USC 112 rejections above, as best understood by the Examiner, Chen discloses A touch detection method, comprising:
determining a touch position where a touch occurs on a touch panel in accordance with touch detection data; (Fig 6, touch point P1, P2, P3, P4, [0149] [0150]) 
determining whether the touch position is at an edge of the touch panel (Fig 6, touch point P1, P2, P3, on the edge of touch panel, [0105] – [0152])  based on a distance from a peak point of the touch to the edge, (Fig 7A, [0191] “Step 1016: If the start touch point is determined to be a false touch point, determine whether a distance between an intermediate touch point and the start touch point is greater than a first distance threshold.” Claim not define where is “peak point”. Examiner interprets “an intermediate touch point” is “peak point” under BRI. ) wherein the peak point is determined according to a difference data which is calculated between the touch detection data and reference data, (The limitation has 35 USC 112b issues, Claim not define what is “reference data”. “reference data” can be zero or nothing. [0041] “obtaining any intermediate touch point, the terminal determines a distance between the intermediate touch point and the start touch point; corrects a determining result about the start touch point based on the distance between the two points or based on the distance between the two points and another auxiliary touch point; and if determining that the start touch point is not a false touch point, reports the start touch point, an intermediate touch point corresponding to a subsequently-obtained move event, a shielded intermediate touch point before the intermediate touch point, and an end touch point corresponding to an up event. By a time when the terminal obtains an up event, if the start touch point still remains a false touch point, the terminal determines an occurrence time difference between the end touch point and the start touch point; corrects a determining result about the start touch point based on the occurrence time difference between the two points; and if determining that the start touch point is not a false touch point, reports the start touch point and the end touch point.” [0042] “determines that the start touch point is a false touch point; obtains any intermediate touch point; determines whether the intermediate touch point is a thenar touch point; if yes, shields the intermediate touch point, or otherwise, determines whether the intermediate touch point is a suspicious thenar touch point; if the intermediate touch point is not a suspicious thenar touch point, determines that the start touch point is not a false touch point, reports the start touch point and a shielded intermediate touch point before the intermediate touch point, obtains an end touch point in the screen point touch event, and determines whether the end touch point is a thenar touch point; and if the end touch point is a thenar touch point, shields the end touch point, or otherwise, reports the end touch point.”)
when the touch position is determined to be at the edge of the touch panel, (Fig 6, touch point P1, P2, P3, on the edge of touch panel, [0105] – [0152])  determining a touch area around the touch position by use of the touch detection data; comparing a length of the touch area with a first preset length threshold, (Fig 6, touch point P3 has length, Claim does not define “first preset length threshold”, first preset length threshold can be zero. [0148] – [0153]) and comparing a width of the touch area with a first preset width threshold, (Fig 6, touch point P3 has width d, Claim does not define “first preset width threshold”, first preset width threshold can be zero. [0148] – [0153])
wherein the first preset length threshold is greater than the first preset width threshold by at least a certain value, (Fig. 4a, Fig 6, [0257] – [0262], [0261] shows an equation. Claim does not define what is “a certain value”.  “a certain value” is a relative term, therefore, raised 35 USC 112(b) issue. Further, “a certain value” can be zero.) 
determining that the touch is an edge false touch, (Fig 6, [0148] “current touch operation of the user is determined to be a false touch operation, for example, a point P1 shown in FIG. 6.) and
ignoring the edge false touch. (Fig 6, [0148] “current touch operation of the user is determined to be a false touch operation, for example, a point P1 shown in FIG. 6.) 
Chen does not disclose 
“if a number of rows occupied by touch area is greater than the first preset length threshold and a number of columns occupied by the touch area is less than the first preset width threshold;”
Dao discloses “if a number of rows occupied by touch area is greater than the first preset length threshold and a number of columns occupied by the touch area is less than the first preset width threshold;” (Fig 4, Fig 8, area 402 occupied by rows and columns. [0026] “Area 401 can be generated within any location of touch screen 201 with the method just described above, however, in a preferred embodiment of the present invention, area 401 is considered for ignoring when area 401 is within a predetermined distance from the edge of device 200 and if area 401 is along a same edge as a detected palm/hand. In other words, processor 202 determines area 401 by determining if an area being contacted is a predetermined distance from a device edge. For example, if area 401 is within 1/2 inch of the device edge, it will be considered for ignoring. If however, area 401 is greater than 1/2 inch from the edge of device 200, it will not be considered for ignoring.” [0024] “Area 401 in FIG. 4 represents a region where a user's hand, thumb, palm, or combination of comes into contact with touch screen 201 as a result of holding device 200. Area 401 comprises only a portion of touch screen 201. When the user's hand, thumb, palm, or combination of is making contact within the active area of touch screen 201, touch screen 201 will calculate all these touch point data and send to processor 202. These touch point data constitute the boundary and size of area 401.” [0026] – [0028])
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate touch edge by Dao into device of Chen.  The suggestion/motivation would have been to improve efficiency. (Dao: [0030])
Regarding claim 7, Chen and Dao disclose “wherein the length and the width of the touch area are defined by the number of rows and the number of columns of electrodes corresponding to the touch area on the touch panel, respectively.” (Dao Fig 4, Fig 8, [0024] – [0028])
Regarding claim 8, Chen and Dao disclose “further comprising: determining whether a movement having the touch as an initial touch occurs; if yes, determining that the touch is the edge false touch under a condition in which a distance of the movement is smaller than or equal to a preset distance; (Chen [0041] [0044] [0048]) and if the movement having the touch as the initial touch does not occur, determining that the touch is the edge false touch”. (Dao [0019] [0020]) 
Regarding claim 9, Chen and Dao disclose “wherein the touch detection method further comprises: when the distance of the movement is greater than the preset distance, reporting a track of the movement.” (Chen [0041] [0044] [0048])
Regarding claim 10, Chen and Dao disclose “wherein the step of reporting the track of the movement comprises: performing interpolation between the touch position of the initial touch and a later touch position when the distance of the movement from the touch position of the initial touch to the later touch position is larger than the preset distance; (Chen [0041] [0042] [0044] [0048])
and reporting the track of the movement based on the touch position of the initial touch, the later touch position, and the interpolation when the distance of movement from the touch position of the initial touch to the later touch position is greater than the preset distance”.  (Chen [0041] [0042] [0044] [0048])
Regarding claim 11, Chen and Dao disclose “wherein under a condition in which the touch involves in multiple touch points, the step of determining whether the touch is an edge false touch based on a change of the touch position and/or characteristics of a touch area is executed for at least one of the multiple touch points.” (Dao Figs, 3, 4, 8, [0024] – [0028]. Fig. 8 shows multiple touch points within area 401)
Regarding claim 12, Chen and Dao disclose “wherein the edge of the touch panel comprises edges on left and right sides of the touch panel in use”.  (Dao Figs, 3, 4, 8, [0024] – [0028]) 
Regarding claim 13, Chen and Dao disclose “A computer readable storage medium, configured to store an instruction, the instruction executing the touch detection method according to claim 1 when being executed by a processor.” (Dao Figs, 3, 4, 8, [0024] – [0028]) 
Regarding claim 16, Chen and Dao disclose “wherein determining whether the touch is the edge false touch further comprises: determining whether a movement having the touch as an initial touch occurs, when the touch position is at the edge of the touch panel; (Chen Figs 3b 3c, 3d, 6, [0048] – [0053]) 
if yes, determining that the touch is the edge false touch under a condition in which a distance of the movement is smaller than or equal to a preset distance; and if the movement having the touch as the initial touch does not occur, determining that the touch is the edge false touch.  (Chen Figs 3b 3c, 3d, 6, [0048] – [0053]) 
Regarding claim 17,  Chen and Dao disclose “wherein the touch detection method further comprises: when the distance of the movement is greater than the preset distance, reporting a track of the movement by performing interpolation between the touch position of the initial touch and a touch position when the distance of the movement from the-6- touch position of the initial touch to the later touch position is larger than the preset distance, the interpolation is performed via an averaging manner”.  (Chen Figs 3b 3c, 3d, 6, [0048] – [0053])
Regarding claim 18, Chen and Dao disclose “wherein in the step of reporting the track of the movement, the touch position of the initial touch, the later touch position and the interpolation are reported when the distance of the movement from the touch position of the initial touch to the later touch position is larger than the preset distance”. (Chen Figs 3b 3c, 3d, 6, [0048] – [0053])

Claims 3, 4 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (U.S. Patent Publication 20190258380 A1 filed 9/22/2017) in view of Dao et al. (U.S. Patent Publication 20120287076 A1 Assignee: Motorolla Mobility, filed 5/12/2011) in view of Cho et al. (U.S. Patent Publication 20120194452 A1).
Regarding claim 3, Chen and Dao do not disclose “wherein the step of determining a touch position on a touch panel in accordance with touch detection data comprises: calculating difference data between the touch detection data and reference data; and when the difference data has a difference data point greater than a first preset value, determining that the touch occurs; and determining a peak point in the difference data.”
Cho discloses “wherein the step of determining a touch position on a touch panel in accordance with touch detection data comprises: calculating difference data between the touch detection data and reference data; (Figs, 5, 6, 8, 12, 20, 22 [0182] – [0188]) 
and when the difference data has a difference data point greater than a first preset value, determining that the touch occurs; and determining a peak point in the difference data.” (Figs, 5, 6, 8, 12, 20, 22 [0182] – [0188]) 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate data by Cho into device of Chen and Dao.  The suggestion/motivation would have been to improve efficiency. (Cho: [0182])
Regarding claim 4, Chen, Dao and Cho disclose “wherein determining the touch area comprises: determining a connected area formed by data points greater than a second preset value around the peak point in the difference data; and taking the connected area as the touch area.”  (Cho Figs, 5, 6, 8, 12, 20, 22 [0182] – [0188]) 
Cho discloses “wherein the length and the width of the touch area are defined by the number of rows and the number of columns of electrodes corresponding to the touch area on the touch panel, respectively.” (Figs, 5, 6, 12, 18, 20, 21, 22 [0156] – [0165])
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate data by Cho into device of Chen and Dao.  The suggestion/motivation would have been to improve efficiency. (Cho: [0156])

Response to Arguments
Applicant’s argument on page 6 stated “in order to keep the limitation in claim 1 same with the description in the specification, and the limitation "the edge false touch" in line 11 of claim 11 is also amended into "an edge false touch".
The statement is incorrect because claim 11 does not have line 11.
Claim 11 labeled as (Previously Presented).
Applicant’s argument on page 8 noted “the first preset length threshold must be a number larger than 0”.
Examiner respectfully disagree. 
First, claim does not require the language “the first preset length threshold must be a number larger than 0”.
Therefore, applicant’s argument is not related to the claimed invention. 
If applicant intended to claim “the first preset length threshold must be a number larger than 0”, the claim language must amend to recite this feature.
Applicant’s argument on page 8 noted “Chen does not disclose "determining whether the touch position is at an edge of the touch panel based on a distance from a peak point of the touch to the edge.”.
Examiner respectfully disagrees. 
First, the claim limitation “determining whether the touch position is at an edge of the touch panel based on a distance from a peak point of the touch to the edge, wherein the peak point is determined according to a difference data which is calculated between the touch detection data and reference data,” has 35 USC 112(a) new matter and 35 USC 112(b) indefinite issue.
Furthermore, Chen discloses “determining whether the touch position is at an edge of the touch panel (Fig 6, touch point P1, P2, P3, on the edge of touch panel, [0105] – [0152])  based on a distance from a peak point of the touch to the edge, (Fig 7A, [0191] “Step 1016: If the start touch point is determined to be a false touch point, determine whether a distance between an intermediate touch point and the start touch point is greater than a first distance threshold.” Claim not define where is “peak point”. Examiner interprets “an intermediate touch point” is “peak point” under BRI.) wherein the peak point is determined according to a difference data which is calculated between the touch detection data and reference data, (The limitation has 35 USC 112b issues, Claim not define what is “reference data”. “reference data” can be zero or nothing. [0041] “obtaining any intermediate touch point, the terminal determines a distance between the intermediate touch point and the start touch point; corrects a determining result about the start touch point based on the distance between the two points or based on the distance between the two points and another auxiliary touch point; and if determining that the start touch point is not a false touch point, reports the start touch point, an intermediate touch point corresponding to a subsequently-obtained move event, a shielded intermediate touch point before the intermediate touch point, and an end touch point corresponding to an up event. By a time when the terminal obtains an up event, if the start touch point still remains a false touch point, the terminal determines an occurrence time difference between the end touch point and the start touch point; corrects a determining result about the start touch point based on the occurrence time difference between the two points; and if determining that the start touch point is not a false touch point, reports the start touch point and the end touch point.” [0042] “determines that the start touch point is a false touch point; obtains any intermediate touch point; determines whether the intermediate touch point is a thenar touch point; if yes, shields the intermediate touch point, or otherwise, determines whether the intermediate touch point is a suspicious thenar touch point; if the intermediate touch point is not a suspicious thenar touch point, determines that the start touch point is not a false touch point, reports the start touch point and a shielded intermediate touch point before the intermediate touch point, obtains an end touch point in the screen point touch event, and determines whether the end touch point is a thenar touch point; and if the end touch point is a thenar touch point, shields the end touch point, or otherwise, reports the end touch point.”)
Chen and Dao teach the claimed invention as whole.
The claims of an application for which a request for continued examination (RCE) has been filed may be finally rejected in the action immediately subsequent to the filing of the RCE (with a submission and fee under 37 CFR 1.114 ) where all the claims in the application after the entry of the submission under 37 CFR 1.114  (A) are drawn to the same invention claimed in the application prior to the entry of the submission under 37 CFR 1.114,  and (B) would have been properly finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to the filing of the RCE under 37 CFR 1.114.
Claim 1 is drawn to same invention claimed in the application prior to the entry of the submission under 37 CFR 1.114, because claim 1 is not patentable distinct.
Further, claim 1 is properly finally rejected on the grounds and art of record. 
The conditions in MPEP 706.07(b) are met. 
Thus, final rejection is proper in the first action after filing RCE. See MPEP 706.07(b).
THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b).  

Conclusion
All claims are drawn to the same invention claimed in the application prior to the entry of the submission under 37 CFR 1.114 and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN-NAN LIN whose telephone number is (571)272-5646. The examiner can normally be reached Monday - Thursday 7:30am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on 571-2722963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUN-NAN LIN/Primary Examiner, Art Unit 2693